Title: Millin de La Brosse to the American Commissioners, 20 February 1778
From: La Brosse, Claude-Valentin Millin de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs
Paris ce 20 fevrier 1778.
Il y a deux mois que vous m’avés promis une réponse au mémoire que j’ai eu l’honneur de vous présenter; je l’attends encore. J’ai bien appris de Monsieur le Comte de Maillebois que vous aviés dessein de terminer mon affaire, mais comme vous n’avés point fixé de terme, je me vois obligé de vous demander quelque chose de plus positif. Suivant une de vos lettres écrite a M. le Blanc et que j’ai vue, il vous est actuellement impossible d’emploier des officiers francais; mais, Messieurs, rien ne vous empêche, rien ne vous empêchera jamais d’indemniser des infortunés a qui le zele de votre cause a fait faire des pertes considérables. Il m’est dur de vous repeter que mon voiage d’amérique, y compris les dépenses que j’ai été obligé de faire en angletterre m’a couté 4000 l.t. Cependant je les dois encore, et ne puis les payer sans votre secours. La longue patience que j’ai temoignée ne peut nuire a un droit aussi notoire, aussi sacré que le mien. Je me flatte même que vous n’aurois pas eté insensibles a la modération polie, dont j’ai usé. Tout ce que je me permettrai d’ajouter a ceci, c’est que j’appartiens a une nation que la votre a le plus grand interêt de ménager, que dans cette nation j’ai des parents, des amis, des camarades de toute espece, et que si, par un malheur que je ne saurois imaginer, je n’étois pas traité de vous comme je dois l’être, il me seroit impossible d’empêcher tant de personnes interessées de le savoir. J’ai l’honneur d’être avec respect Messieurs Votre trés humble et trés obéissant serviteur
Millin DELABROSSEa la nef d’argent rue des grands degres

P.S. Faites moi la grace de me répondre le plutôt qu’il vous sera possible, afin de m’éviter la peine d’aller a passi c’est un voiage pour moi, et ce seroit pour vous une importunité.

